DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 14-16, and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the stored signed credential information" in line 6 and claim 16 recites the limitation in line 15.  There is insufficient antecedent basis for this limitation in the claim and thus it is unclear what the credential information is, and how it is stored/ signed.  The Examiner suggests corrections similar to those provided in claim 1.  The dependent claims are rejected based on their dependency.
Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100078475) in view of Brickell et al. (US 20160125396), Lazzouni (US 20130243266), and Chastain et al. (US 20150100788).
Re claim 1, Lin et al. teaches a computing device comprising:
                A short range radio (NFC interface such as at 34);
                A secure element (FIG. 1 memory/ storage);
                One or more processors (12);
                Memory (other of 12/16) having program instructions stored thereon that are executable by the one or more processors to cause the computing device to perform operations including:
                Reading, via short range radio, a portion of credential information stored in a circuit embedded in an identification document issued by an authority to a user for establishing an identity of the user (claim 12 teaches receiving the unique identifier, FIG. 33 teaches scanning an RFID passport or license, and FIG. 33 teaches manual entry);
                Issuing to the authority, a request to store the credential information, wherein the request specifies the portion of the credential information (claim 12, requesting information associated with the identifier from an identification issuer), and though silent it would have been obvious to include information for the request for identification purposes;
And in response to an approval of the request, storing the credential information in the secure element, (see claim 12 wherein the data is stored on the handheld device).
Lin et al. is teaches at paragraph [0107] + that the identification can be downloaded from the selected authority and that an additional security code may be required to receive the information, but Lin et al. is silent to receiving from the authority, the credential information signed with a digital signature of the authority and store the signed credential information in the secure element as recited responsive to the NFC reading, as the information is received from the issuer when manually input by the user or received via NFC from the document itself (not issuer).
Brickell et al. (abstract+ and FIG. 3+) teaches an enhanced method of security, wherein instead of reading directly from the card/security document via NFC and importing the information into the portable device, that the issuer is contacted and a security check is performed and a token is received from the issuer (card number/ identification information of the document) and stored in the device for subsequent use.
Prior to the effective filing date, it would have been obvious to combine the teachings for security, so that instead of importing data directly via NFC from a document that is not even verified as belonging to the user, a communication is made to the issuer to verify, and then data is sent to the device and stored therein for transactions.
Though Lin et al./ Brickell et al. are silent to actually signing the credential information with a digital signature of the issuer.
Lazzouni teaches at paragraph [0038]+ the use of digital signatures appended to/ signing data as Lazzouni teaches the use of cryptographic means, watermarks,  and storage capabilities of smartphones/ RFID devices for passports/ security documents, and authentication , cryptographic capabilities, and features downloaded, functionally equivalent to signing/ marking .  It would have been obvious to one of ordinary skill in the art for the authority to be the one to provide the signed information to the device, for security.  As information is related to a passport/ individuals, its interpreted as credentials.
Prior to the effective filing date, it would have been obvious to combine the teachings for security.
Re the limitation that the secure element includes a processor distinct from the other processor and memory distinct from the other memory having the program instructions, the Examiner notes that Lin et al. at paragraph [0035]+ teaches that the CPU 12 can include one or more processors (which reads on one processor and the separate processor of the secure element) and memory 14 is taught as RAM but can also include ROM or flash memory or for caching, and that there is nonvolatile storage 16 (which can read on the memory and distinct memory as main memory 14 stores data associated with applications running on the device and when buffering or caching and memory16 also stores data and software).
Lin et al./ Brickell et al./ Lazzouni is silent to the newly added limitation that the secure element is configured to restrict direct access to the stored signed credential information by the one or more processors.
Chastain et al. teaches such limitations (secure element stores the encrypted secure token and prevents other components of the end user device from directly accessing the secured enclosed secure token. [0035]).
Prior to the effective filing date it would have been obvious to combine the teachings for security.   
Re claim 2, paragraph [0107] of Lin et al. teaches a passport number.
 Re claim 3, short range radio transmission has been discussed above re claim 1.
Re claim 10, as discussed above re claim 1, the information is read before it is stored in the handheld device.
Re claim 11, the limitations have been discussed above wherein during check in the request is made to and received from the secure element of the mobile device to establish an identity of the user/ verify the identity of the user, such as checking the user in to a travel reservation wherein as discussed above the mobile device extracts the information from the identification document, this signed information is provided to the computer system to establish an identify of the user. 
As discussed above a digital the use of keys is taught and a public key is stored as part of the sign data on the passport. It would have been obvious to verify the signature by the authority via the use of keys, as known in the art, for providing the security of signed data.  
Re the newly added limitation of the distinct processor and memory, this has been discussed above re claim 1.
Re claim 15, paragraph [0073] + teaches the use of a picture as identification information, which is an obvious expedient for security.
Re claim 16, FIG. 8 teaches a computing device (handheld device as discussed above) comprising a short range radio, secure element, processors, and memory as discussed above.  Identification information is taught as being stored in a secure element that specifies attributes of the user (paragraph [0077] +).  Authentication is performed via short range radio with an external computer system such as NFC interface 34.  The Examiner has interpreted that the secure element receives from the external computer system a request to authenticate a particular attribute, such as when the reader reads the data from the handheld device.  The secure element of the handheld device responds to the request by indicating whether the user satisfies the particular attribute by providing the particular attribute to the computer system.   Attribute information is performed by conveying the particular attributes and therefore is not interpreted as conveying additional information about the attribute.  The use of signed data, keys, and authenticating means has been discussed above.
Re the limitations of the secure element distinct processor and memory, this has been discussed above.
Re the newly added limitations of short range radio and storing in response to receiving the information, this has been addressed above re claim 1.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al./ Brickell et al./ Lazzouni/ Chastain et al., as discussed above, in view of Vantalon et al. (US 20060136702).
Re claim 14, the teachings of Lin et al. / Brickell et al./ Lazzouni/ Chastain et al. have been discussed above but are silent to the use of the private key, digital certificate, signature, and private key as recited.
Vantalon et al. generally teaches such limitations (paragraph [0006] +).
Prior to the effective filing date it would have been obvious to combine the teachings for security.  Further, it would have been obvious for the certificate to be generated by the issuer of the document as it corresponds to the trusted party (creator of the document) and thus is in charge of/ concerned with data security of the document.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. / Brickell et al./ Lazzouni/ Chastain et al., as discussed above, in view of Henson (US 20170210610).
	The teachings of Lin/ Brickell et al./ Lazzouni/ Chastain et al. have been discussed above but are silent to indicating whether the age is a threshold value.  Lin et al. teaches that the information can include a picture, birth data, description, etc. and at 206 verifying identification but is silent to an age threshold.
Henson et al.  teaches verifying age (paragraph [0039] + and [0045] +).
Prior to the effective filing date it would have been obvious to combine the teachings for security/ authenticating purposes.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al./ Brickell et al./ Lazzouni/ Chastain et al., as discussed above, in view of Aase (US 10192383) and Voltz (US 20130226813).              
Re claim 19, though silent to receiving a digital certificate indicating the external computer system is permitted to be provided an indication and the secure element verifying the certificate before responding, the Examiner notes that mutual authentication performed between two communicating devices is well known and conventional in the art.  
Specifically Aase generally teaches mutual authentication between a mobile device 116 and reader 128 (col 6, lines 63+).  Though silent to a digital certificate, the Examiner has interpreted that the use of digital certificates is routine and well known for security purposes.  
Nonetheless, Voltz generally teaches mutual authentication between a receiver and sender through exchange of digital certificates (paragraph [0013] +) wherein it is obvious that each element has to verify before authentication (sending data/ responding to the request).         
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Claims 1- 3, 10, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100078475)/ Brickell et al./  Banerjee et al. (US 20030023858)/ Chastain et al., as discussed above.
Re claim 1, Lin et al. teaches a computing device comprising:
                A short range radio (NFC interface such as at 34);
                A secure element (FIG. 1 memory/ storage);
                One or more processors (12);
                Memory (other of 12/16) having program instructions stored thereon that are executable by the one or more processors to cause the computing device to perform operations including:
                Reading, via short range radio, a portion of credential information stored in a circuit embedded in an identification document issued by an authority to a user for establishing an identity of the user (claim 12 teaches receiving the unique identifier, FIG. 33 teaches scanning an RFID passport or license, and FIG. 33 teaches manual entry);
                Issuing to the authority, a request to store the credential information, wherein the request specifies the portion of the credential information (claim 12, requesting information associated with the identifier from an identification issuer), and though silent it would have been obvious to include information for the request for identification purposes;
And in response to an approval of the request, storing the credential information in the secure element, (see claim 12 wherein the data is stored on the handheld device).
Lin et al. teaches at paragraph [0107] + that the identification can be downloaded from the selected authority and that an additional security code may be required to receive the information, but Lin et al. is silent to receiving from the authority, the credential information signed with a digital signature of the authority and store the signed credential information in the secure element as recited.
Though silent to issuing in response to the reading, the teachings of Brickell et al. have been discussed above.
It would have been obvious to combine the teachings for security.
Banerjee et al. teaches at paragraph [0051]+ the use of digital signatures appended to/ signing data to verify the issuing authority was proper and then sending it to (via downloading) to the passport.  Paragraph [0051]+ teaches adding a secure digital certificate and encrypts, which is broadly interpreted/ functionally equivalent as digitally signing/ marking.
It would have been obvious to one of ordinary skill in the art for the authority to be the one to provide the signed information to the device, for security.
Prior to the effective filing date, it would have been obvious to combine the teachings for security.
Re the limitation that the secure element includes a processor distinct from the other processor and memory distinct from the other memory having the program instructions, the Examiner notes that Lin et al. at paragraph [0035]+ teaches that the CPU 12 can include one or more processors (which reads on one processor and the separate processor of the secure element) and memory 14 is taught as RAM but can also include ROM or flash memory or for caching, and that there is nonvolatile storage 16 (which can read on the memory and distinct memory as main memory 14 stores data associated with applications running on the device and when buffering or caching and memory16 also stores data and software).
Lin et al./ Brickell et al./ Banerjee et al. have been discussed above but are silent to the secure element limtaitosn recited above.
Chastain et al. teaches such limtaitosn as discussed above.
Prior to the effective filing date it would have been obvious to combine the teachings for security. 
Re claim 2, paragraph [0107] + of Lin et al. teaches passport numbers.
Re claim 3, short range radio transmission has been discussed above re claim 1.
Re claim 10, as discussed above re claim 1, the information is read before it is stored in the handheld device.
Re claim 11, the limitations have been discussed above wherein during check in the request is made to and received from the secure element of the mobile device to establish an identity of the user/ verify the identity of the user, such as checking the user in to a travel reservation, wherein as discussed above the mobile device extracts the information from the identification document, this signed information is provided to the computer system to establish an identify of the user. 
A digital signature is added and used for verification purposes and is obvious as has been discussed above.  It would have been obvious to verify the signature by the authority via the use of keys, as known in the art, for providing the security of signed data.  
Re the limitation that the secure element includes a processor distinct from the other processor and memory distinct from the other memory having the program instructions, the Examiner notes that Lin et al. at paragraph [0035]+ teaches that the CPU 12 can include one or more processors (which reads on one processor and the separate processor of the secure element) and memory 14 is taught as RAM but can also include ROM or flash memory or for caching, and that there is nonvolatile storage 16 (which can read on the memory and distinct memory as main memory 14 stores data associated with applications running on the device and when buffering or caching and memory16 also stores data and software).
Re claim 15, paragraph [0073] + teaches the use of a picture as identification information, which is an obvious expedient for security.
Re claim 16, FIG. 8 teaches a computing device (handheld device as discussed above) comprising a short range radio, secure element, processors, and memory as discussed above.  Identification information is taught as being stored in a secure element that specifies attributes of the user (paragraph [0077] +).  Authentication is performed via short range radio with an external computer system such as NFC interface 34.  The Examiner has interpreted that the secure element receives from the external computer system a request to authenticate a particular attribute, such as when the reader reads the data from the handheld device.  The secure element of the handheld device responds to the request by indicating whether the user satisfies the particular attribute by providing the particular attribute to the computer system.   Attribute information is performed by conveying the particular attributes and therefore is not interpreted as conveying additional information about the attribute. 
Re the newly added limitations, they have been discussed above re claim 1. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al./ Brickell et al./ Banerjee et al./ Chastain et al., as discussed above, in view of Vantalon et al. (US 20060136702).
Re claim 14, the teachings of Lin et al. / Brickell et al./ Banerjee et al./ Chastain et al. have been discussed above but are silent to the use of the private key, digital certificate, signature, and private key as recited.
Vantalon et al. generally teaches such limitations (paragraph [0006] +).
Prior to the effective filing date it would have been obvious to combine the teachings for security.  Further, it would have been obvious for the certificate to be generated by the issuer of the document as it corresponds to the trusted party (creator of the document) and thus is in charge of/ concerned with data security of the document.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. / Brickell et al./ Banerjee et al./ Chastain et al., as discussed above, in view of Henson (US 20170210610).
	The teachings of Lin/ Brickell et al./ Banerjee et al./ Chastain et al. have been discussed above but are silent to indicating whether the age is a threshold value.  Lin et al. teaches that the information can include a picture, birth data, description, etc. and at 206 verifying identification but is silent to an age threshold.
Henson et al.  teaches verifying age (paragraph [0039] + and [0045] +).
Prior to the effective filing date it would have been obvious to combine the teachings for security/ authenticating purposes.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al./ Brickell et al./ Banerjee et al./ Chastain et al., as discussed above, in view of Aase (US 10192383) and Voltz (US 20130226813).              
Re claim 19, though silent to receiving a digital certificate indicating the external computer system is permitted to be provided an indication and the secure element verifying the certificate before responding, the Examiner notes that mutual authentication performed between two communicating devices is well known and conventional in the art.  
Specifically Aase generally teaches mutual authentication between a mobile device 116 and reader 128 (col 6, lines 63+).  Though silent to a digital certificate, the Examiner has interpreted that the use of digital certificates is routine and well known for security purposes.  
Nonetheless, Voltz generally teaches mutual authentication between a receiver and sender through exchange of digital certificates (paragraph [0013] +) wherein it is obvious that each element has to verify before authentication (sending data/ responding to the request).         
Prior to the effective filing date it would have been obvious to combine the teachings for security.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  The Examiner has provided art that generally shows a secure element can include processor/ memory and can restrict access for security.  Re the argument that Brickell doesn’t teach information stored in a circuit, the Examiner notes that the use of a number is interpreted as storing (at least in a buffer) for processing, thus memory.  Re the argument that Lazzouni et al. doesn’t teach that the issuer signed, the Examiner notes that the issuer would have been obvious to sign, as the functions can be downloaded into the device (paragraph [0039]+), cryptography occurs,  wherein it would have been obvious for the issuer to sign for security.   Lazzouni teaches at paragraph [0038]+ the use of digital signatures appended to/ signing data as Lazzouni teaches the use of cryptographic means, watermarks,  and storage capabilities of smartphones/ RFID devices for passports/ security documents, and authentication , cryptographic capabilities, and features downloaded, functionally equivalent to signing/ marking .  Banerjee teaches at paragraph [0051]+ teaches adding a secure digital certificate and encrypts, which is broadly interpreted/ functionally equivalent as digitally signing/ marking.

Additional Remarks
The Examiner notes that claim 16 also does not even recite radio signals/ RFID. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/            Primary Examiner, Art Unit 2887